DETAILED ACTION

Claim Rejections - 35 USC § 102/103

The rejections in the Office action mailed 9-16-21, under 35 USC § 102 and 103, apply herein. 

Response Section
	The amendments and comments filed 12-10-21 have been entered and fully considered. Applicant indicates that a panel is “a distinct portion, section, or division of a wall, wainscot, ceiling, door, shutter, fence, etc., especially of any surface sunk below or raised above generally level or enclosed by a frame or border” and that Cunningham (and Bussiere) does not teach a panel. In response, however, it is noted that “panel” has a broader definition than the one cited by Applicant – and is inclusive of structure 1 of Cunningham and the structure of Bussiere. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can be reached Mon-Fri, 9AM-5:30PM. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Phil Tucker, can be reached on (571) 272-1095. The fax phone number is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request at http://www.uspto.gov/interviewpractice. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745